423 F.2d 613
UNITED STATES of America, Plaintiff-Appellee,v.Spencer H. ROBLEY, Jr., Defendant-Appellant.
No. 24224.
United States Court of Appeals, Ninth Circuit.
March 3, 1970, Rehearing Denied May 18, 1970.

J. B. Tietz (argued), Los Angeles, Cal., for appellant.
Tom Kontos (argued), Asst. U.S. Atty., Robert S. Linnell, Asst. U.S. Atty., Wm. M. Byrne, U.S. Atty., Los Angeles, Cal., for appellee.
Before DUNIWAY, HUFSTEDLER and WRIGHT, Circuit Judges.
PER CURIAM:


1
Robley was convicted of violating 50 U.S.C. App. 462.  The two points that he makes are answered adversely to him by prior decisions of this court.


2
1.  Failure to reopen his classification and reclassify him III-A.  He sent the Board some information, but did not ask for a reclassification or assert in any way that he should be reclassified.  United States v. Weldon, 9 Cir., 1969, 422 F.2d 800; Taylor v. United States, 9 Cir., 1960, 285 F.2d 703; Shaw v. United States, 9 Cir., 1959, 264 F.2d 118.


3
2.  Failure to reclassify him as a conscientious objector.  His request was filed after he refused induction.  This was too late, Straight v. United States, 9 Cir., 1969, 413 F.2d 263; Palmer v. United States, 9 Cir., 1968, 401 F.2d 226.  Cf. Blades v. United States, 9 Cir., 1969, 407 F.2d 1397; Ehlert v. United States, 9 Cir., 1970, 422 F.2d 332.


4
Affirmed.